893 A.2d 69 (2006)
The INSURANCE FEDERATION OF PA., INC.; The Managed Care Association of Pennsylvania; Aetna Health, Inc.; HealthAssurance Pennsylvania, Inc.; Independence Blue Cross; Magellan Behavioral Health, Inc.; and ValueOptions, Inc.
v.
COMMONWEALTH of Pennsylvania, Insurance Department.
Appeal Of The Insurance Federation of Pennsylvania, Inc. and The Managed Care Association of Pennsylvania.
Supreme Court of Pennsylvania.
February 21, 2006.

ORDER
PER CURIAM.
AND NOW, this 21st day of February, 2006, the order on appeal is VACATED, and the matter is REMANDED to the Commonwealth Court for consideration of this declaratory judgment action on its merits. See Arsenal Coal Co. v. DER, 477 A.2d 1333 (Pa.1984).
Justice BALDWIN did not participate in the consideration or decision of this case.